Order entered October 22, 2020




                                      In the
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                No. 05-19-01515-CR
                                No. 05-19-01517-CR
                                No. 05-19-01518-CR
                                No. 05-19-01519-CR
                                No. 05-19-01544-CR
                                No. 05-19-01546-CR

                      JIMMY DUANE TUCKER, Appellant

                                       V.

                        THE STATE OF TEXAS, Appellee

               On Appeal from the 366th Judicial District Court
                            Collin County, Texas
           Trial Court Cause Nos. 366-84179-2017 & 366-84425-2019

                                     ORDER

      We GRANT the State’s October 21, 2020 motion for an extension of time to

file its brief in these appeals and ORDER the brief received with the motion filed

as of the date of this order.


                                               /s/   CORY L. CARLYLE
                                                     JUSTICE